In a letter dated April 15, 2008, and submitted May 7, 2008, to the Clerk of the Appellate Courts, respondent Christopher N.. Cowger, of Topeka, Kansas, an attorney admitted to the practice of law in the State of Kansas, surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, there were three cases pending before the Supreme Court of the state of Kansas which were set with the court following a formal hearing before the Kansas Board for Discipline of Attorneys. The hearing panel found by clear and convincing evidence that the respondent violated numerous rules of the Kansas Rules of Professional Conduct involving three clients. The panel found the respondent violated KRPC 1.2(d) (2007 Kan. Ct. R. Annot. 393) (scope of representation) when he assisted a client in engaging in criminal conduct by purchasing marijuana from the client; violated KRPC 1.4(a) (2007 Kan. Ct. R. Annot. 413) (communication) when he failed to keep a client reasonably informed regarding the status of an expungement case; engaged in a conflict of interest in violation of KRPC 1.7 (2007 Kan. Ct. R. Annot. 440) (conflict of interest) when his own interest was to use an attorney-client relationship to obtain illegal drugs rather than act in the capacity as the client’s attorney and KRPC 1.8(b) (2007 Kan. Ct. R. Annot. 449) (conflict of interest, specific rules) when he used information obtained during the course of representation of a client to the disadvantage of the client without the client’s consent; violated KRPC 1.15(a) (2007 Kan. Ct. R. Annot. 473) (safekeeping property) when he deposited unearned fees into his operating account rather than his trust account; and violated KRPC 8.4(b) (2007 Kan. Ct. R. Annot. 559) (misconduct) when he purchased marijuana on 10 to 15 occasions from a client. The panel found that those criminal acts adversely reflected *53on the respondent’s fitness to practice law in violation of KRPC 8.4(g) (2007 Kan. Ct. R. Annot. 559). Finally, the hearing panel determined that the respondent violated Supreme Court Rule 207(b) (2007 Kan. Ct. R. Annot. 288) (duties of the bar) in failing to cooperate in the disciplinary process.
This court, having examined die files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that die respondent should be disbarred.
It Is Therefore Ordered that Christopher N. Cowger be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Christopher N. Cowger from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).